              Case 1:19-cv-00383-JL Document 1 Filed 04/12/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

______________________________________________________
TRUSTEES OF IBEW LOCAL NO. 490 PENSION FUND,           )
TRUSTEES OF IBEW LOCAL NO. 490 ANNUITY FUND,           )
TRUSTEES OF IBEW LOCAL NO. 490 APPRENTICESHIP & )
TRAINING FUND, TRUSTEES OF IBEW LOCAL NO. 490          )
LABOR MANAGEMENT COOPERATION FUND, NATIONAL )
ELECTRICAL BENEFIT FUND, and IBEW LOCAL UNION          )
NO. 490,                                               )
                                                       )
      Plaintiffs,                                      )
                                                       )
v.                                                     ) C.A. No.
                                                       )
TANSEY ELECTRIC, INC. and ALBERT H. TANSEY,            )
                                                       )
      Defendants.                                      )
_____________________________________________________ )

                                            COMPLAINT

        1.     This is an action under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §§1132 & 1145, and Section 301 of the Labor Management Relations Act of

1947 (hereinafter “LMRA”), 29 U.S.C. § 185, to compel Tansey Electric, Inc. and Albert H. Tansey,

individually (collectively the “Defendants”), to make contributions and other payments owed to

Plaintiffs.

        2.     Jurisdiction is conferred by 29 U.S.C. §§1132(e)(1) & (f) and 29 U.S.C. §§185(a), (b) &

(c).

        3.     Venue lies in this district pursuant to 29 U.S.C. §§1132(e)(2) and U.S.C. § 185(c).

        4.     The IBEW Local No. 490 Pension Fund, the IBEW Local No. 490 Annuity Fund, the

Local No. 490 Apprenticeship & Training Fund, the Local No. 490 Labor Management Cooperation

Fund and the National Electrical Benefit Fund (collectively the “Plaintiffs,” “Funds,” or “Trustees”),

are trusts established in accordance with 29 U.S.C. §186(c), are employee pension benefit plans,
                                                   1
              Case 1:19-cv-00383-JL Document 1 Filed 04/12/19 Page 2 of 5



employee welfare benefit plans, and a labor management fund, as defined by 29 U.S.C. §1002(1) & (2)

and 29 U.S.C. §186(c)(9), and are governed by the plaintiff Trustees, each of whom is a fiduciary to

the plans as defined by 29 U.S.C. §1002(21).

       5.      Plaintiff IBEW Local Union No. 490 (the “Union”) is a labor organization with its

principal place of business in Concord, New Hampshire.

       6.      Each of the Funds is a fund that is maintained pursuant to a collective bargaining

agreement between the Union and more than one employer and is a fund to which more than one

employer is required to contribute for all covered work performed by employees working within the

territories defined by the agreement.

       7.      Defendant Tansey Electric, Inc. (the “Employer”) is a corporation incorporated and

existing under the laws of the State of New Hampshire and having a place of business in Manchester,

New Hampshire.

       8.      Defendant Albert H. Tansey is a resident of Manchester, New Hampshire and is

president and the sole director of the Employer.

       9.      The Employer is engaged in an industry affecting commerce as defined in ERISA, 29

U.S.C. §§ 1002(5), (11) & (12), and as defined in LMRA, 29 U.S.C. §§ 152(2), (6) & (7).

       10.     The Employer is and has been a party to a collective bargaining agreement (the

“Agreement”) with the Union at all times material herein.

       11.     The Employer has failed to make contributions and remit employee payroll

withholdings to the Plaintiffs for work performed by its employees as required by the Agreement.

       12.     The Employer has failed to submit to Plaintiffs monthly reports of the number

of hours worked by each employee as required by the Agreement.



                                                   2
               Case 1:19-cv-00383-JL Document 1 Filed 04/12/19 Page 3 of 5



       13.     The Agreement, the trust agreements governing the Funds, and ERISA further provide

that in the event the Employer fails to make its required contributions in a timely fashion, the

Employer is obligated to the Funds, in addition to the principal amounts owed, for interest from the

date when the payment was due, liquidated damages, and for all costs and reasonable attorney's fees

expended by the Plaintiffs in any action collecting the delinquent contributions.

       14.     The Employer and the Funds have entered into a settlement agreement pursuant to

which the Employer acknowledged its delinquency for a specified period of time, agreed to a payment

schedule, and agreed, among other things that, in the event of a default in the payment schedule, it

waived any defenses in an action under ERISA and/or the settlement agreement and would stipulate to

a judgment in such an action.

       15.     In the same document, Albert Tansey individually agreed to personally guarantee the

Employer’s obligations under the settlement agreement and to consent to the entry of judgment

imposing joint and several liability with the Employer in any action the Funds may file.

       16.     The Employer failed to make payments or submit monthly reports of hours as required

pursuant to the settlement agreement.

       WHEREFORE, the Plaintiffs demand judgment against the Defendants as follows:

       A.      That the Defendants Tansey Electric, Inc. and Albert H. Tansey, jointly and severally,

be ordered to submit the delinquent monthly reports of hours and pay the Plaintiffs the delinquent

contributions due the Plaintiffs plus prejudgment interest from the date when each month’s payment

was due and liquidated damages of 20% pursuant to 29 U.S.C. §1132(g)(2) and the terms of the

settlement agreement;




                                                    3
               Case 1:19-cv-00383-JL Document 1 Filed 04/12/19 Page 4 of 5



       B.      That the Defendant Tansey Electric, Inc. be ordered to make all future payments to

Plaintiffs and submit monthly reports of hours in a timely manner in accordance with its collective

bargaining agreement;

       C.      That the Defendants Tansey Electric, Inc. and Albert H. Tansey, jointly and severally,

be ordered to pay to the Plaintiffs’ costs and disbursements, including its reasonable attorney’s fees in

this action, pursuant to 29 U.S.C. § 1132(g)(2) and the terms of the settlement agreement; and

       D.      That the Plaintiffs receive such other legal or equitable relief as this Court deems just

and proper.


                                              Respectfully submitted,
                                              TRUSTEES OF IBEW LOCAL NO. 490 PENSION
                                              FUND,
                                              TRUSTEES OF IBEW LOCAL NO. 490 ANNUITY
                                              FUND,
                                              TRUSTEES OF IBEW LOCAL NO. 490
                                              APPRENTICESHIP &
                                              TRAINING FUND, TRUSTEES OF IBEW LOCAL NO.
                                              490
                                              LABOR MANAGEMENT COOPERATION FUND,
                                              NATIONAL ELECTRICAL BENEFIT FUND, and
                                              IBEW LOCAL UNION NO. 490

                                              By their attorneys,
                                              HAGE HODES, P.A.


Date: April 12, 2019                          /s/ Jamie N. Hage
                                              Jamie N. Hage (NHB #1054)
                                              1855 Elm Street
                                              Manchester, NH 03104
                                              (603) 668-2222
                                              jhage@hagehodes.com




                                                    4
             Case 1:19-cv-00383-JL Document 1 Filed 04/12/19 Page 5 of 5



Date: April 12, 2019                 /s/ Katherine E. Hedges
                                     Katherine E. Hedges (NHB #21285)
                                     1855 Elm Street
                                     Manchester, NH 03104
                                     (603) 668-2222
                                     khedges@hagehodes.com




                                          5
